In re State of Louisiana, Department of Transportation and Development, Crescent City Connection Division; — Defendant; Applying For Writ of Certiorari and/or Review, Parish of Orleans, Civil District Court Div. L, No. 10-8956; to the Court of Appeal, Fourth Circuit, No. 2014-C-1359.
Granted. Under the facts of this case, relator owed no duty to plaintiff, as any danger was obvious and apparent to anyone who might potentially encounter it. See Allen v. Lockwood, 14-1724 (La.2/13/15), 156 So.3d 650; Bufkin v. Felipe’s Louisiana, LLC, 14-0288 (La.10/15/14), 171 So.3d 851. Accordingly, the judgment of the district court is reversed and summary judgment is granted in favor of relator.
JOHNSON, C.J., would deny.